Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          July 25, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 48841-8-II

                               Respondent,

        v.

 BOBBIE HANSEN aka BOBBIE H.                                  UNPUBLISHED OPINION
 VALENTICH,

                               Appellant.

       JOHANSON, J. — Bobbie Hansen aka Bobbie H. Valentich appeals her bench trial

convictions for methamphetamine possession and willful refusal to provide information (willful

refusal). She argues that (1) Lewis County’s ordinances underlying her willful refusal conviction

are unconstitutionally vague, (2) insufficient evidence supports her willful refusal conviction, and

(3) the methamphetamine seized during her arrest was improperly admitted because the ordinances

underlying her arrest were unconstitutional.        We conclude that the phrase “identifying

information” is not vague and that, upon request, an ordinary person would understand a request

for identifying information to mean that she is required to provide her first and last name as

common identifying information. Thus, we reject Hansen’s arguments and affirm her convictions.
No. 48841-8-II


                                                FACTS

                                       I. BACKGROUND FACTS1

          In April 2015, Lewis County Code Enforcement Officer Smokey Padgett and Lewis

County Deputy Sheriff Tim English approached Hansen’s property to investigate possible county

solid waste, septic, and building code violations. Officer Padgett observed a building and garbage

on the property. He believed permits were required to build, own, or occupy the building and to

store garbage on the property, and he knew no one had obtained such permits.

          From the roadway adjacent to Hansen’s property, Deputy English and Officer Padgett

spoke with an individual later identified as Hansen. Officer Padgett’s office had previously

communicated with an individual named Bobbie Hansen about violation notices, but neither

Officer Padgett nor Deputy English had met Hansen in person or even knew her gender, and they

were unable to find her in law enforcement databases.

          Officer Padgett told Hansen he was a code compliance officer and tried to speak with her

about the alleged code violations that he observed on the property. Officer Padgett and Deputy

English each asked Hansen to provide her name, but Hansen refused and also denied being the

property owner. Officer Padgett asked the woman if her name was “Bobbie,” and she stated her

first name was Bobbie but continued to refuse to provide her last name. Clerk’s Papers (CP) at

51. Officer Padgett informed Hansen that the county code required that she provide identifying

information when asked by a code enforcement officer, and Officer Padgett again requested




1
    The background facts are based on the trial court’s findings of fact following the bench trial.

                                                   2
No. 48841-8-II


Bobbie’s full name.2 Hansen admitted that she refused to provide her last name. Officer Padgett

referred the matter to the Lewis County Prosecutor’s Office.

          Based on Officer Padgett’s referral, the State charged “Jane Doe” in Lewis County District

Court for willful refusal in violation of three Lewis County Code (LCC) provisions. The trial court

issued a summons after finding probable cause that Jane Doe willfully refused to provide

identifying information as required by the three sections of the LCC.

          Officer Padgett identified a social media account belonging to a person named Bobbie

Hansen, whom Officer Padgett recognized from a picture and references to the property where he

had talked with Hansen. Officer Padgett provided Deputy English with a phone number for

Hansen, which Deputy English used to contact her. Deputy English called Hansen and arranged

to meet at her property to serve the summons, but Hansen failed to show up at the appointed time.

Deputy English left a voicemail detailing the date, time, and location of Hansen’s district court

arraignment, and Hansen received actual notice of the hearing. When she failed to appear for her

arraignment at district court, a bench warrant was issued for her arrest. On June 8, 2015, Deputy

English went to Hansen’s property and placed Hansen under arrest. During the arrest, Hansen

threw a small glass tube that Deputy English retrieved. The tube was later determined to contain

methamphetamine.




2
    “Full name” as used in this opinion means first and last names.

                                                  3
No. 48841-8-II


                                      II. PROCEDURAL FACTS

         Hansen was charged with possession of methamphetamine and willful refusal to provide

information contrary to LCC 1.20.040(4)(b)-(c), and/or LCC 8.45.130(4)(a), and/or LCC

15.05.110(b)(1)b.-c.

         Before trial, Hansen moved to suppress the methamphetamine, arguing that her arrest was

based on unconstitutionally vague ordinance provisions. The trial court denied the motion to

suppress, concluding that the challenged provisions were constitutionally applied and that

Hansen’s arrest, leading to the discovery of her methamphetamine possession, was valid.

         Hansen waived her right to a jury trial, and the trial court conducted a “stipulated facts

trial.”3 Hansen was found guilty of one count of possession of methamphetamine and one count

of willful refusal to provide information to a code enforcement officer. The trial court concluded,

in part, that providing a first name was not sufficient identifying information to satisfy the

ordinances. Hansen appeals her convictions.

                                            ANALYSIS

                                I. UNCONSTITUTIONAL VAGUENESS

         Hansen argues that certain Lewis County ordinances 4 are unconstitutionally vague. We

disagree.




3
 At trial, in lieu of calling witnesses, the parties presented the trial court with a document titled
“Stipulated Facts,” which contained facts that individual witnesses would testify to if called to
present testimony at trial. The trial court entered findings of fact based on the Stipulated Facts.
4
    LCC 1.20.040(4)(b)-(c); LCC 8.45.130(4)(a); LCC 150.05.110(b)(1)b.-c.

                                                 4
No. 48841-8-II


                                       A. RULES OF LAW

       The constitutionality of county ordinances is a question of law that we review de novo.

State v. Watson, 160 Wash. 2d 1, 5, 154 P.3d 909 (2007). The party arguing that an ordinance is

unconstitutionally vague has the heavy burden of proving the ordinance’s unconstitutionality

beyond a reasonable doubt. Watson, 160 Wash. 2d at 11.

       A vague ordinance violates due process. Watson, 160 Wash. 2d at 6. An ordinance is

unconstitutionally vague if either “‘(1) [the ordinance] does not define the criminal offense with

sufficient definiteness [such] that ordinary people can understand what conduct is proscribed; or

(2) [the ordinance] does not provide ascertainable standards of guilt to protect against arbitrary

enforcement.’” Watson, 160 Wash. 2d at 6 (internal quotation marks omitted) (quoting State v.

Williams, 144 Wash. 2d 197, 203, 26 P.3d 890 (2001)). A statute is sufficiently definite under the

first prong if “‘persons of ordinary intelligence can understand what the ordinance proscribes,

notwithstanding some possible areas of disagreement.’” Watson, 160 Wash. 2d at 7 (quoting City of

Spokane v. Douglass, 115 Wash. 2d 171, 179, 795 P.2d 693 (1990)). Under the second prong, a

statute is unconstitutionally vague if it provides no standards allowing law enforcement and fact

finders to subjectively decide what conduct the statute requires. State v. Evans, 177 Wash. 2d 186,

207, 298 P.3d 724 (2013).

       Statutes requiring individuals to identify themselves upon request by law enforcement have

been held unconstitutional when they do not provide a clear standard for when the statute applies

and afford too much discretion to law enforcement. See Kolender v. Lawson, 461 U.S. 352, 353

n.1, 361, 103 S. Ct. 1855, 75 L. Ed. 2d 903 (1983); State v. White, 97 Wash. 2d 92, 100, 640 P.2d
1061 (1982). However, statutes requiring identification are not unconstitutionally vague when


                                                5
No. 48841-8-II


they provide standards that constrain law enforcement discretion and provide standards for

satisfying the statute. See Hiibel v. Sixth Judicial Dist. Court of Nevada, Humboldt County, 542
U.S. 177, 183-85, 124 S. Ct. 2451, 159 L. Ed. 2d 292 (2004).

       Where possible, we construe ordinances so as to preserve their constitutionality. State v.

Williams, 171 Wash. 2d 474, 476-77, 251 P.3d 877 (2011). Ordinances are to be interpreted under

the same rules of statutory construction as are state statutes. Sleasman v. City of Lacey, 159 Wash. 2d
639, 643, 151 P.3d 990 (2007). Any term not defined within the ordinance must be accorded its

plain and ordinary meaning unless a contrary intent appears. Sleasman, 159 Wash. 2d at 643. When

a statute does not define a term, we may consider the plain and ordinary meaning as set forth in a

standard dictionary. State v. Bahl, 164 Wash. 2d 739, 754, 193 P.3d 678 (2008).

                                  B. CHALLENGED ORDINANCES

       Three LCC provisions underlie Hansen’s charge for willful refusal. The language at issue

is identical in all three. Each ordinance provides that the person apparently in violation of

regulations referenced in the ordinances shall “[u]pon request” of an authorized official provide

“information identifying themselves.”        LCC 1.20.040(4)(b); LCC 8.45.130(4)(a); LCC

15.05.110(b)(1)b.

                                   C. CHALLENGED LANGUAGE

       Hansen argues that the ordinances are vague5 because they do not clearly define what

specific “information identifying” a person must provide to law enforcement to satisfy the



5
  Hansen appears to argue that the challenged ordinances are vague both facially and as applied.
For example, she raises a number of hypothetical situations in which the ordinances may be
considered vague. However, when a challenged ordinance does not implicate the federal First
Amendment rights, we evaluate vagueness challenges by examining only the statute as applied to
the particular facts of the case. State v. Eckblad, 152 Wash. 2d 515, 518, 98 P.3d 1184 (2004).
                                                6
No. 48841-8-II


ordinances.   Hansen also argues that the ambiguity of the language “provide information

identifying themselves” invites arbitrary enforcement and subjective decision-making because it

allows law enforcement to determine whether the amount of information provided by the person

is satisfactory. We disagree.

       At issue is the statutorily undefined phrase “information identifying” a person and whether

this term (1) notifies Hansen that she was obligated to provide her full name upon Officer Padgett’s

and Deputy English’s requests and (2) provides a standard adequate to prevent arbitrary

enforcement. See State v. Boyd, 137 Wash. App. 910, 917, 155 P.3d 188 (2007).

       Undefined terms are accorded their plain and ordinary meaning. Sleasman, 159 Wash. 2d at

643. The State asserts, and we agree, that the plain meaning of the ordinances requires an

individual suspected of a code violation to provide, upon request by an authorized official, at least

the minimum information identifying a person in our society, which is their full name. See Hiibel,
542 U.S. at 184-85. A person of ordinary intelligence can understand that an ordinance requiring

a person to provide identifying information to law enforcement requires the person to provide at a

minimum their full name. See Watson, 160 Wash. 2d at 7.

       The plain meaning of the challenged ordinances may also be understood by constructing

the contested language using dictionary definitions. Bahl, 164 Wash. 2d at 754. According to Black’s

Law Dictionary 862 (10th ed. 2014), to “identify” is to “prove the identity of (a person or thing).”

In turn, “identity” is “[t]he distinguishing personality or attributes of an individual.” BLACK’S 863.



Hansen does not allege that the challenged provisions infringe on a First Amendment right, so we
do not address arguments that the ordinances are facially unconstitutional. Thus, we examine only
whether the ordinances are unconstitutional “as applied” to Hansen’s conduct. Eckblad, 152
Wash. 2d at 518.

                                                  7
No. 48841-8-II


From these definitions, it follows that if a person provides “information identifying” themselves,

they would provide information that proves the distinguishing personality of that person. The

word “name” is defined as “[a] word or phrase identifying or designating a person or thing and

distinguishing that person or thing from others.” BLACK’S 1181. These definitions support that

“information identifying” a person includes at least a full name, which identifies and designates a

person and distinguishes one person from another in our society.

          We hold that persons of ordinary intelligence can understand that the ordinances require a

person to provide their full names when asked to identify themselves.

                                              D. HIIBEL

          Both Hansen and the State discuss Hiibel, in which the United States Supreme Court upheld

a statute that required a person to “identify himself” during a Terry6 stop. In that case, the Nevada

Supreme Court had interpreted the statute to require disclosure of the individual’s name upon law

enforcement request. Hiibel, 542 U.S. at 183-85. The United States Supreme Court upheld the

state court’s interpretation of this language. Hiibel, 542 U.S. at 185. The parties disagree about

whether Hiibel is relevant to this case. The State argues that Hiibel supports a conclusion that the

challenged ordinances properly required Hansen to provide a full name upon request. Hansen

argues that Hiibel is inapplicable because the case was resolved on United States Constitution

Fourth and Fifth Amendment grounds and only discussed vagueness in dicta.7 We agree with the

State.



6
    Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
7
 In her reply brief, Hansen argues for the first time that the challenged ordinances violate her Fifth
Amendment right to remain silent. Because she raises this issue for the first time in her reply brief
and because she specifically states in her brief of appellant that “Hiibel concerns the appellant’s
                                                   8
No. 48841-8-II


       While Hansen is correct that Hiibel centered on Fourth and Fifth Amendment challenges,

the Court stated in dicta that the statute was not void for vagueness because it had a definite

standard for when it applied (when law enforcement encounters a person “‘under circumstances

which reasonably indicate that the person has committed, is committing or is about to commit a

crime’”) and it had been construed by the state court to require individuals to provide their name.
542 U.S. at 181 (quoting NEV. REV. STAT. 171.123); Hiibel v. Sixth Judicial Dist. Court ex rel.

County of Humboldt, 118 Nev. 868, 875, 59 P.3d 1201 (2002), aff’d, 542 U.S. 177 (2004). These

characteristics ensured that the statute had a narrow and precise scope, notifying individuals of the

proscribed conduct and providing a clear standard to prevent arbitrary enforcement. Hiibel, 542
U.S. at 184-85.

       Although Hiibel addressed Fourth and Fifth Amendment challenges, challenges that are

not raised nor decided here, the reasoning in Hiibel is still helpful on the issue of vagueness. We

hold that the ordinances challenged by Hansen are as definite as the statute upheld in Hiibel.

Similar to Hiibel, the ordinances challenged by Hansen apply only when an individual is suspected

of legal violation. See LCC 1.20.040(4)(b); LCC 8.45.130(4)(a); LCC 15.05.110(b)(1)b.; 542 U.S.

at 184-85. And both the Hiibel statute and challenged ordinances require disclosure of “identifying

information” upon law enforcement “request.” See LCC 1.20.040(4)(b); LCC 8.45.130(4)(a);

LCC 15.05.110(b)(1)b.; 542 U.S. at 183. Thus, Hiibel supports the conclusion that the challenged

language is not unconstitutionally vague.




Fifth Amendment privilege . . . , a claim not raised in Ms. Hansen’s constitutional challenge,” we
do not consider Hansen’s Fifth Amendment arguments. Br. of Appellant at 27.

                                                 9
No. 48841-8-II


                                       E. KOLENDER AND WHITE

        Some statutes requiring suspects to identify themselves have been held unconstitutionally

vague. Kolender and White held that the statutes at issue there were unconstitutionally vague for

lack of articulated standards or limitations. 461 U.S. at 361; 97 Wn.2d at 104. Hansen argues

that Kolender and White are controlling authority. See 461 U.S. at 353; 97 Wn.2d at 102. We

disagree.

        Kolender held a statute unconstitutionally vague that required one “‘to identify himself and

to account for his presence when requested by any peace officer’” by providing “credible and

reliable” information. 461 U.S. at 353 n.1, 357 (quoting CAL. PENAL CODE § 647(e)). Because

the statute provided no standard for determining credibility and reliability, the statute led to a risk

of arbitrary enforcement. Kolender, 461 U.S. at 358-60. Similarly, in White, our Supreme Court

held unconstitutional a statute providing that it was a misdemeanor to “‘obstruct any public

servant’” by failing, “‘without lawful excuse,’” to provide true information “‘lawfully required’”

of an individual by a “‘public servant.’” 97 Wash. 2d at 95-96 (quoting RCW 9A.76.020). Because

the statute failed to provide “specific, objective facts or neutral limitations so as to justify the initial

stop” and enabled “standardless and unconstrained discretion,” the statute was unconstitutionally

vague. White, 97 Wash. 2d at 100-01.

        White is additionally distinguishable to the extent that White also resolved a Fourth

Amendment prohibition against unreasonable searches and seizures—issues that Hansen does not

raise here. It is, however, instructive to compare the unconstitutionally vague statutes in Kolender

and White to the Nevada statute upheld in Hiibel. The Hiibel Court compared the vague statute in

Kolender with the valid Nevada statute and found that the Nevada statute was “narrower and more


                                                    10
No. 48841-8-II


precise” than the Kolender statute. 542 U.S. at 184. Specifically, while the Nevada statute

requiring individuals to identify themselves had been interpreted to require a full name, which is

a clear standard, the statute in Kolender required disclosure of “‘credible and reliable’

identification,” a term found vague and subject to arbitrary enforcement. Hiibel, 542 U.S. at 184-

85.   White similarly failed to provide a clear standard for enforcement and permitted

“unconstrained discretion” by the individual enforcing the law. 97 Wash. 2d at 100-01.

       The vague statutes in Kolender and White are distinguishable from the statute upheld in

Hiibel and from the ordinances challenged by Hansen. The ordinances Hansen challenges are

“narrower and more precise” than the vague statutes in Kolender and White because the ordinances

provide a clear standard by requiring disclosure of “identifying information” and the ordinances

do not contain language subject to arbitrary enforcement. See Hiibel, 542 U.S. at 184. As such,

Kolender and White fail to support Hansen’s argument that the challenged provisions are

unconstitutionally vague.

                               F. PRIOR CONTACTS WITH COUNTY

       In an effort to show why the ordinances are vague in her particular circumstances, Hansen

asserts that she provided her first name upon request by law enforcement and, when coupled with

her prior contacts with the county, this made it possible for law enforcement to identify who she

was, thus she arguably satisfied the ordinances. The State responds that the ordinances clearly

require individuals to provide identifying information at the time it is requested by an authorized

official, such that information provided during prior contacts with the county may not satisfy the

express requirements in the statute.




                                                11
No. 48841-8-II


       The State is correct because the ordinances require that individuals provide information

identifying themselves “[u]pon request of the authorized official,” not information that, when

coupled with information from prior contacts, permits identification. LCC 1.20.040(4)(b); LCC

8.45.130(4)(a); LCC 15.05.110(b)(1)b.-c.

       The ordinances required Hansen to provide, upon request, a full name. The fact that

Hansen had interacted with county officials in the past regarding code violations did not relieve

her of the requirement to provide identifying information at the time it was requested.

       The ordinances at issue describe the offense with sufficient definiteness that ordinary

persons understand what is required and the ordinances provide clear standards to protect against

arbitrary enforcement. Thus, we hold that Hansen has failed to uphold her heavy burden to show

that the ordinances are unconstitutionally vague.

                                  II. SUFFICIENCY OF EVIDENCE

       Hansen argues that the State presented insufficient evidence to convict her of willfully

refusing to provide identifying information. The State argues that the State presented sufficient

evidence to support Hansen’s willful refusal conviction. We agree with the State.

                                        A. RULES OF LAW

       The State must prove all elements of a charged crime beyond a reasonable doubt. U.S.

CONST. amend. XIV, § 1; State v. Colquitt, 133 Wash. App. 789, 796, 137 P.3d 892 (2006). When

reviewing a challenge to the sufficiency of the evidence following a bench trial, the appellate court

asks whether “substantial evidence supports the findings of fact and, if so, whether the findings

support the conclusions of law.” State v. Homan, 181 Wash. 2d 102, 106, 330 P.3d 182 (2014) (citing

State v. Stevenson, 128 Wash. App. 179, 193, 114 P.3d 699 (2005)).


                                                 12
No. 48841-8-II


       Where the defendant does not challenge any of the trial court’s findings of fact, we consider

them verities on appeal. State v. Bliss, 153 Wash. App. 197, 203, 222 P.3d 107 (2009) (citing State

v. Hill, 123 Wash. 2d 641, 644, 870 P.2d 313 (1994)).

       The challenging party bears the burden of establishing that the evidence was not sufficient.

State v. Eckenrode, 159 Wash. 2d 488, 496, 150 P.3d 1116 (2007). An individual challenging the

sufficiency of the evidence admits the truth of the State’s evidence, and all reasonable inferences

are drawn in favor of the State. State v. Goodman, 150 Wash. 2d 774, 781, 83 P.2d 410 (2004).

       The appellant must “present argument supporting the issues presented for review, citations

to legal authority, and references to relevant parts of the record. ‘Assignments of error unsupported

by citation authority will not be considered on appeal unless well taken on their face.’” State v.

Bello, 142 Wash. App. 930, 932 n.3, 176 P.3d 554 (2008) (quoting State v. Kroll, 87 Wash. 2d 829,

838, 558 P.2d 173 (1976)).

       To convict a person of “[w]illful refusal to provide information” under LCC 1.20.040(4)(c),

LCC 8.45.130(4)(a), and LCC 15.05.110(b)(1)b.-c., the State must prove beyond a reasonable

doubt that the charged individual (1) was allegedly or apparently in violation of an ordinance

related to building, zoning, safety, environmental health, quality of life, solid waste regulation,

and/or building codes; (2) was requested by an authorized official to provide information

identifying herself; and (3) willfully failed to provide that information.

                   B. SUFFICIENT EVIDENCE SUPPORTS HANSEN’S CONVICTIONS

       Hansen asserts that the State did not provide sufficient evidence that she willfully refused

to provide information. To support this argument, Hansen (1) assigns error to numerous findings

of fact and (2) asserts that the State failed to prove beyond a reasonable doubt that she willfully


                                                 13
No. 48841-8-II


refused to provide information. In response, the State argues that sufficient evidence supports

Hansen’s conviction because (1) all challenged findings of fact are supported by the record and

(2) the findings of fact from the trial support Hansen’s convictions because she repeatedly failed

to provide her full name to the county officials. We reject Hansen’s arguments.

1.     SUBSTANTIAL EVIDENCE SUPPORTS THE TRIAL COURT’S FINDINGS OF FACT

       Hansen assigns error to numerous findings of fact from the suppression hearing. 8 Despite

bearing the burden of proof, see Eckenrode, 159 Wash. 2d at 496, Hansen fails to present argument

or citation to the record to support her assignments of error to these factual findings. Because

Hansen fails to present arguments or citations to the record, we do not consider her assignments

of error to the factual findings. Bello, 142 Wash. App. at 932 n.3 (citing State v. Dennison, 115
Wash. 2d 609, 629, 801 P.2d 193 (1990)). As such, the trial court’s factual findings are verities on

appeal. Bliss, 153 Wash. App. at 203.

2.     THE TRIAL COURT’S CONCLUSIONS OF LAW ARE SUPPORTED BY ITS FACTUAL FINDINGS

       Hansen argues that the State failed to prove beyond a reasonable doubt that she refused to

provide information identifying herself. In making this claim, Hansen appears to challenge two

conclusions of law rendered by the trial court.9



8
  Hansen assigns error to numerous findings of fact from both the suppression hearing and trial.
However, her issue statement for the sufficiency of the evidence issue explicitly states that the
assignments of error associated with her sufficiency challenge are assignments of error 1, 4, 5, 6,
7, and 8. These enumerated assignments of error associated with the sufficiency issue are factual
findings from the suppression hearing and do not include any assignments of error to factual
findings made at the trial.
9
  Hansen does not explicitly state which conclusions of law she is challenging in her sufficiency
claim. However, Hansen does argue that the State presented insufficient evidence to support her
conviction and she assigns error to all of the trial court’s legal conclusions. The conclusions of
law relevant to her sufficiency arguments are conclusions of law 2.2 and 2.3.
                                                 14
No. 48841-8-II


       First, Hansen challenges the conclusion of law that she is guilty beyond a reasonable doubt

of willfully refusing to provide identifying information. We address whether the conclusion of

law is supported by the factual findings. Homan, 181 Wash. 2d at 105-06.

       Factual findings support Hansen’s willful refusal conviction. The offense requires proof

beyond a reasonable doubt of three elements, but Hansen argues only that the State failed to prove

the third element—that is, that she willfully refused to comply with Officer Padgett’s and Deputy

English’s requests for information.     As discussed above, the challenged ordinances plainly

required Hansen to provide at least her full name upon request by Officer Padgett and Deputy

English. LCC 1.20.040(4)(b)-(c); LCC 8.45.130(4)(a); LCC 150.05.110(b)(1)b.-c.

       The trial court’s factual findings show that Hansen repeatedly failed to comply with Officer

Padgett’s and Deputy English’s requests that she provide her full name. While Hansen admitted

her first name was Bobbie, she never provided her last name. Even after Officer Padgett informed

Hansen that she was required by law to provide her full name, she refused. This demonstrates that

her refusal to provide information was willful. Thus, the trial court’s conclusion of law that Hansen

is guilty beyond a reasonable doubt of failing to provide identifying information on request by law

enforcement is supported by its factual findings.

       Second, Hansen appears to challenge the conclusion of law that providing her first name

was not sufficient to satisfy the ordinance. Hansen argues that the terms “information” and

“information identifying” are undefined and that she arguably complied with the ordinance when

she provided her first name to Officer Padgett and Deputy English at the time it was requested and

had previously communicated with the county using her full name. This argument fails.




                                                 15
No. 48841-8-II


       Contrary to Hansen’s assertions, the ordinances plainly require an individual to provide a

full name upon request. LCC 1.20.040(4)(b)-(c); LCC 8.45.130(4)(a); LCC 150.05.110(b)(1)b.-

c. The information that Hansen provided to the county before her interaction with Officer Padgett

and Deputy English cannot satisfy the requirement that she provide her full name upon request.

The trial court’s conclusion that she failed to satisfy the ordinance when she provided only her

first name to Officer Padgett and Deputy English is supported by the factual findings, which

demonstrate that she did not give her full name at the time it was requested. See Homan, 181
Wash. 2d at 105-06. Because the conclusions of law are supported by the factual findings, sufficient

evidence supports Hansen’s conviction for willful refusal. Homan, 181 Wash. 2d at 105-06.

                            III. SUPPRESSION OF METHAMPHETAMINE

       Briefly, Hansen argues that her arrest was predicated on unconstitutionally vague

ordinances such that the methamphetamine discovered pursuant to the arrest was not properly

admitted.10 The State argues that the methamphetamine was properly admitted because the

ordinances underlying Hansen’s arrest were valid and the methamphetamine was lawfully

discovered. We reject Hansen’s argument.

       “We review a trial court’s denial of a suppression motion to determine whether substantial

evidence supports the challenged findings of fact and whether these findings support the trial

court’s conclusions of law.” Bliss, 153 Wash. App. at 203 (citing State v. Mendez, 137 Wash. 2d 208,

214, 970 P.2d 722 (1999), overruled on other grounds by Brendlin v. California, 551 U.S. 249,




10
  Hansen states that assignments of error “12-26, and 23” are associated with this issue. Br. of
Appellant at 7. There are 23 assignments of error, so it appears that the reference to “12-26” is a
scrivener’s error.
                                              16
No. 48841-8-II


127 S. Ct. 2400, 168 L. Ed. 2d 132 (2007)). However, Hansen’s challenge to the motion and her

argument on appeal hinge on a question of law that we review de novo. Watson, 160 Wash. 2d at 5.

        Hansen’s argument relies on the assumption that the ordinances underlying her arrest were

in fact unconstitutionally vague. This argument fails because, as discussed above, the challenged

ordinances are not vague as applied to Hansen. The trial court did not commit error when it denied

Hansen’s motion to suppress because the challenged provisions were constitutionally applied to

Hansen.

        We hold that (1) the challenged ordinances are not unconstitutionally vague, (2) sufficient

evidence supports Hansen’s conviction for willful failure to provide identifying information, and

(3) the trial court properly denied Hansen’s motion to suppress. We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     JOHANSON J.
 We concur:



 WORSWICK, J.




 BJORGEN, C.J.




                                                17